        Case 1:18-cv-03781-CCB Document 20 Filed 04/10/19 Page 1 of 23



                            United States District Court
                            For the District of Maryland
                                 Northern Division

________________________________
Glen K. Allen

                    Plaintiff,

                    v.                                 1:18-cv-03781-CCB

Heidi Beirich. et al.,

               Defendants
________________________________

                          Memorandum of Law of the
                      Fitzgerald Griffin Foundation, et al,
                 Amici Curiae in Opposition to Dismissal of Case


                                    Charles G. Mills
                                    MD Federal Bar No. 810456
                                    210 Virginia Avenue, Unit 4
                                    Front Royal, Virginia 22630
                                    540-749-2383
                                    CGMills@aol.com

                                    Attorney for Amici Curiae:
                                    The Fitzgerald Griffin Foundation
                                    The Hon. Larry Pratt
                                    The H.L. Mencken Club
                                    Public Advocate of the United States, Inc.
                                    Defend Life, Inc. of Maryland

                                 (Continued on Next Page)




                                             1
      Case 1:18-cv-03781-CCB Document 20 Filed 04/10/19 Page 2 of 23



Of Counsel:

Terrell N. Roberts, III
Bar number 010091.
Roberts & Wood Attorneys at Law
6801 Kenilworth Avenue
Berkshire Building, Suite 202
Riverdale, Maryland 20737
(301) 699-0764
(301) 699-8706 Fax
(240) 463-5798 Cell




                                    2
          Case 1:18-cv-03781-CCB Document 20 Filed 04/10/19 Page 3 of 23




                                Table of Contents

                                                                      Page

Table of Authorities                                                       5

Preliminary                                                                7

The Amici and Their Interests                                              7

Summary of the Argument                                                    12



   I.      The IRS is not a necessary party and this venue is not
           improper (First Claim for Relief and Count) .                   14

   II.     Second and Third Claims for Relief and Counts.
           The Mere Fact that a Claim Alleges a Defamatory
           Statement Does Not Make the Claim a Disguised
           Defamation Claim or Preclude It.                                15

   III.    The Statute of Limitations in RICO Cases is
           Four years (Second and Third Claims for Relief and
           Counts).                                                        18

   IV.     The Plaintiff is entitled to Recover under
           18 USC 1962 pursuant to its Second and Third
           Claim for Relief (Second and Third Counts).                     19

   V.      There is no Constitutional Protection for the
           Torts against the Plaintiff Alleged in the Second,
           Third, Fourth and Eighth Claims for Relief and Counts.          20




                                        3
        Case 1:18-cv-03781-CCB Document 20 Filed 04/10/19 Page 4 of 23




  VI.    The Defendants have Completely Failed to Set
         Forth any grounds for the Dismissal of the Fifth and
         Sixth Claims for Relief and Count.                              21



  VII. Unjust Enrichment Does Not Require that Cash
       Pass from the Plaintiff to the Defendants.
       (Claim for Relief and Count V)                                    22



Conclusion                                                               22




                                      4
        Case 1:18-cv-03781-CCB Document 20 Filed 04/10/19 Page 5 of 23



                              Table of Authorities

                                                                         Page

Cases

Agency Holding Corp. v. Malley-Duff & Associates,                        17
483 US 143 (1987)

Ashcroft v. Iqbal, 556 US 662 (2009)                                     19

Beverly Hills Foodland, Inc. v. United Food                              15
and Commercial Workers Union, Local 655,
39 F.3d 191 (8th Cir. 1994)

Callan v. State Chemical Manufacturing Co.,                              18
584 F. Supp. 619 (ED Pa. 1984)

Duc Tan v. Le, 259 P. 3d 1108 (Washington 2011)                          20
and same case as No. 86021 (May 9, 2013);
Phan v. Le, (2007) certiorari to Minnesota Supreme Court denied
552 US 1320 (2008)

Gertz v. Robert Welch, Inc., 418 US 94 (1974)                            18

HJ Inc. v. Northwestern Tel. Co. , 492 US 229 (1989)                     18

Hunt v. Weatherbee, 628 F. Supp 1097 (D. Mass 1986)                      16

Klehr v. AO Smith Corp., 521 US 179 (1997)                               17

McCleod v. Tribune Publishing Co., 52 Cal 2d 543 (1959)                  20

Milkovich v. Lorain Journal Company, 97 US 1 (1990)                      20

National Organization for Women v. Scheidler, 510 US 249 (1994)          18

New York Times Co. v. Sullivan, 376 US 254 (1964)                        19


                                       5
       Case 1:18-cv-03781-CCB Document 20 Filed 04/10/19 Page 6 of 23



Rodoonich v. House Wreckers Union Local 95,                     19
627 F. Supp 176 (SDNY 1985)

Rotella v. Wood, 528 US 549 (2000)                              17

Sedina SPLR v. Imrex Co., 473 US 479 (1985)                     18

United States v. Iannoti, 729 F2d 213 (3d Cir.)                 19
cert. den. 469 US 880 (1984)

United States v. Provenzano, 688 F2d 194, 200 (3d Cir.)         18
cert. den. 439 US 1071 (1982)

United States v. Scotto, 641 F2d 47 (2d Cir. 1980),             18
cert. den. 452 US 961 (1981).

United States v. Turkette, 452 US 576 (1981)                    18

Statutes
FRCP Rule 8(a)(2)                                               passim
Internal Revenue Code 501(c)                                    passim

Other Authorities

Statement by Law Firm Clare & Locke,                            16
LLP, concerning out of court settlement of
Maajin Nawaz case against SPLC,
clarelocke.com/our cases/maajin-nawaz/

Bible: Exodus 20:15-16                                          8




                                         6
       Case 1:18-cv-03781-CCB Document 20 Filed 04/10/19 Page 7 of 23



                                    Preliminary

      This memorandum is hereby submitted on behalf of the Amici Curiae listed

below in opposition to dismissal of the Complaint.

                          The Amici and Their Interests

      The Amici include organizations who have been the victims of actions, by one

or more of the Defendants, that resemble their torts against the Plaintiff. These

actions are frequently criminal and always unjust. The amici are: Fitzgerald Griffin

Foundation, The Hon. Larry Pratt, the H.L. Mencken Club, Public Advocate of the

United States, Inc., and Defend Life, Inc. of Maryland.

      The SPLC is clearly anti-Christian and targets groups that oppose its left-wing

agenda. It singles out and castigates organizations with any vestige of Christianity -

- particularly those which seek to uphold the moral compass of society.

      The Amici are outraged that the SPLC describes the views of Christians and

reasonable people who do not agree with its leftist agenda as “hate speech”.

      The Amici are supporting this action to stop the Defendants from continuing

their outrageous injustices to hundreds of individuals and organizations that they

have unjustly designated as “hate groups” – and also to prevent the Defendants’

“Intelligence Project” from future wrongdoings against others they might unjustly

designate in the same manner.




                                          7
       Case 1:18-cv-03781-CCB Document 20 Filed 04/10/19 Page 8 of 23



      The Amici are filing this memorandum because they believe that innocent

persons and organizations should not be subject to theft, mail fraud, and other

wrongdoing. The Amici are guided by the words of Exodus 20:15-16, “You shall

not steal” and “You shall not bear false witness against your neighbor.”

      The Fitzgerald Griffin Foundation and its publishing arm, FGF Books, has

as its mission the defense of Western Civilization and its chief foundation,

Christianity. FGF publishes books and articles by writers who discuss the values of

a well-ordered Judeo-Christian society. FGF was wrongly listed as a “hate group”

by the SPLC in 2007 after a conference to release a posthumous collection of Dr.

Samuel T. Francis’s writings; and recently received the malicious, false, and baffling

designation as a “white nationalist” group from the SPLC. The SPLC has repeated

these lies in press releases for twelve years, greatly damaging FGF’s reputation. In

addition, after a nationwide press release by the SPLC in 2017, the home address of

FGF’s president was printed in the local newspaper, and its bank account was hacked

and depleted.

      The Fitzgerald Griffin Foundation is filing this brief in memory of Samuel T.

Francis and Joseph Sobran, founding scholars of FGF who were maligned by the

SPLC; and in solidarity with hundreds of individuals and groups who have been

viciously defamed by the SPLC.




                                          8
       Case 1:18-cv-03781-CCB Document 20 Filed 04/10/19 Page 9 of 23



            The Hon. Larry Pratt is a former member of the Virginia House of

Delegates. Until his retirement last year, he was executive director of Gun Owners

of America, a two-million member organization, which he was instrumental in

establishing in 1975. In addition, he is the founder of English First, U.S. Border

Control, and the Committee to Protect the Family. The SPLC has wrongfully

attacked him for many years.

    The H.L. Mencken Club is recognized by the Internal Revenue Service as a

Section 501(c) (3) charitable organization. Founded in 2008 for independent-minded

intellectuals and academics of the Right, it hosts annual conferences, open to the

public, in Baltimore, home of the late newspaper columnist H. L. Mencken. The

SPLC has falsely accused it of being a white nationalist organization. With this

unjustified smirch on the organization’s reputation, the Mencken Club became a

target of outrageous defamation, causing a speechwriter at the White House to be

fired after it was learned that he had spoken at the Club’s yearly meeting. His speech,

which was on educational standards, had no conceivable connection of any kind to

“white nationalist” ideology, nor was there any speech that could be called “white

nationalist” at that or any other meeting of the H.L. Mencken Club.

      Public Advocate of the United States, Inc. is a Virginia corporation exempt

from taxes under IRC 501(c)(4) and an advocate for Christian and family values. It

has been listed by SPLC, without any conceivable justification, as a “hate group.”

                                           9
       Case 1:18-cv-03781-CCB Document 20 Filed 04/10/19 Page 10 of 23



      In 2012, the now-convicted terrorist Floyd Lee Corkin (by his own admission

inspired by the SPLC’s “hate groups” list) selected Eugene Delgaudio, Public

Advocate’s chief executive officer, as his number one target on a hit list of “hateful”

people he intended to kill. A fortunate change in Mr. Delgaudio’s schedule saved his

life. (Corkin then went went to the Family Resrearch Council where he had planned

to kill fifteen people. During a struggle with a security guard, who was shot by

Corkin, the wounded guard disarmed Corkin who was arrested and subsequently

sentenced to twentyfive years in prison.

      The SPLC admits in its own official documents that it has engaged in

defamation of Public Advocate and its officers. The harassment by the SPLC of Mr.

Delgaudio and of Public Advocate’s vice president was so severe that a United States

District Judge ordered the SPLC to restrain from further actions. At least three totally

frivolous criminal proceedings were started and later dismissed against Public

Advocate and its officers. A frivolous judicial proceeding to remove one or more of

its officers was also dismissed.

      Defend Life, Inc. of Maryland, is the largest and most active pro-life

organization in the Maryland, Washington, D.C, and northern Virginia metropolitan

area. Since its founding in 1987, Defend Life has been spreading the culture of life

and fighting the culture of death through pro-life education and activism. It sponsors

about 50 events each year including a lecture series with internationally-renowned


                                           10
       Case 1:18-cv-03781-CCB Document 20 Filed 04/10/19 Page 11 of 23



speakers, and an annual week-long Face the Truth tour in 15 cities in the Baltimore,

Maryland/D.C. area. Its bi-monthly 20-page newsletter is considered one of the best

pro-life, pro-family magazines in the country.

      Defend Life has joined this brief as an amicus in solidarity with other pro-life

and pro-family groups who have been reviled by the SPLC.




                                         11
       Case 1:18-cv-03781-CCB Document 20 Filed 04/10/19 Page 12 of 23



                                Summary of the Argument

      The First Claim for Relief and Count seeks a declaration that the Southern

Poverty Law Center, Inc. (“SPLC”) is not entitled to its tax-exempt status. The

Defendants seek dismissal primarily on the grounds that the IRS is not a party and

this venue is not a proper place to sue the IRS. This case, however, does not seek to

compel action by the IRS.

      The Second and Third Claims for Relief (or Second and Third Counts) arise

out of injuries to the Plaintiff’s business and property by a pattern of racketeering by

the Defendants including mail fraud, wire fraud, and multiple property crimes. .

Defendants do not deny that they, through the enterprise, conducted a massive

campaign of mailings including publications containing a number of false

statements, such as that the Plaintiff is a “neo-Nazi” and that he “infiltrated” the City

of Baltimore Department of Law. It is also not denied that the Plaintiff was fired as

a consequence of the pattern of racketeering.

      A RICO claim including allegations of false statements through the mail and

interstate wire may be alleged without regard to whether such statements are

defamatory or not. While a defamation claim arises upon publication, a RICO claim

is not possible until there is a consequential injury to business or property. Although

any claim is subject to the Constitution, the non-Constitutional procedural rights of




                                           12
       Case 1:18-cv-03781-CCB Document 20 Filed 04/10/19 Page 13 of 23



a defendant in a defamation claim are not imported into a claim that does not sound

in defamation.

      The Statute of Limitations for the RICO claim is four years and does not begin

to run until there is injury to property or business. The Statute of Limitations for

defamation claims, however, begins to run with publication (or at least from

discoverable publication).

      The Plaintiff has practiced law most of his life and did nothing to make

himself a public figure. It is not alleged that this case had anything to do with his

representation of the City of Baltimore before the Defendants induced his firing by

the City. In any case, the Defendants made statements that were false and reckless

or deliberately false, and it is clear that the Defendants had engaged in a massive

pattern of such statements about others and widely distributed them by mail, costing

their enterprise more than $3,000,000 in damages. The motion points to absolutely

no possible basis for a belief that the allegations are true. These lies are not

Constitutionally protected. Calling someone a Nazi is a statement of fact, not of

opinion.

      As a result of the racketeering Plaintiff lost his job. There is no requirement

that the injury to him must be a racketeering type injury.




                                         13
        Case 1:18-cv-03781-CCB Document 20 Filed 04/10/19 Page 14 of 23




   I.      The IRS is not a necessary party and this venue is not improper (First
           Claim for Relief and Count).

        This case does not seek to compel action by the IRS. It merely seeks to

resolve the dispute between the Plaintiff and the SPLC as to whether the SPLC’s

exemption is improper. This is not a case in which there is an attempt to change the

conduct of the IRS, and indeed this would be the improper venue if it did seek a

court’s order to the IRS to change its practices.

        The case is full of triable disputed facts that bear on the question of the

SPLC’s tax exemption.




                                            14
         Case 1:18-cv-03781-CCB Document 20 Filed 04/10/19 Page 15 of 23




   II.      (Second and Third Claims for Relief and Counts). The Mere Fact that
            a Claim Alleges a Defamatory Statement Does Not Make the Claim a
            Disguised Defamation Claim or Preclude It.

         The mere allegation of one fact in a fraud claim (or a RICO claim based on a

fraud claim) that constitutes defamation does not mean that a defamation claim is

the victim’s only remedy. A footnote in Beverly Hills Foodland, Inc. v. United Food

and Commercial Workers Union, Local 655, 39 F.3d 191 (8th Cir. 1994) makes it

clear that defamation may be an element of a tortious interference claim, as long as

the Constitutional requirements of a defamation claim are met. It is the

Constitutional requirements that must be met, not the procedural ones.

         A defamation claim arises upon publication. A RICO claim only arises when

the victim is injured in his property or business (which may occur significantly after

publication). Similarly, it would be absurd to assert that if a victim is injured in his

business or property by a mail fraud that takes place more than a year prior to the

RICO injury he is without remedy beyond implied or nominal damages of one dollar.

         The Plaintiff lost his job, not because Defendants said something bad about

him, hurt his feelings, and triggered presumed damage to him, but because they

operated their enterprise through a pattern of predicate acts, which brought the

enterprise’s vast resources to bear. If Defendants Beirich and Potok had simply been




                                          15
       Case 1:18-cv-03781-CCB Document 20 Filed 04/10/19 Page 16 of 23



running a mimeograph machine in a basement, Plaintiff’s injuries would have been

minimal or merely nominal.

      Similar predicate acts over a period of time are enough to get the question of

a pattern of predicate acts to the jury. H. J. Inc. v. Northwestern Tel. Co., 492 US

229, (1989).

      In listing the many predicate acts that the Defendants claim are without merit

on page 22 of their memorandum they cite making “intentionally false statements

regarding Maajid Nawaz”. Far from the way the Defendants try to minimize this

matter, Mr. Nawaz and a foundation he controlled actually recovered over

$3,000,000 in an out of court settlement. Clarelocke.com/our cases/maanjil-nawaz/.

      The pattern, in addition to frauds, includes crimes against property, since the

defendants relied on stolen property to harm the Plaintiff.




                                         16
          Case 1:18-cv-03781-CCB Document 20 Filed 04/10/19 Page 17 of 23




   III.      The Statute of Limitations in RICO Cases is Four years (Second and
             Third Claims for Relief and Counts).

          The Statute of Limitations for Plaintiff’s Second and Third Claims for Relief

is four years. Agency Holding Corp. v. Malley-Duff & Associates, 483 US 143

(1987); Rotella v. Wood, 528 US 549 (2000). It runs from discovery of the injury to

property or business. Klehr v. AO Smith Corp., 521 US 179 (1997). The mail frauds

that establish the pattern of racketeering are covered by this four-year statute of

limitations. The fact that that some or all of the mailings were also defamatory is not

relevant since they were alleged in the complaint as mail frauds, not libels.

          One libel is alleged in the Eighth Claim for Relief. It is not clear from the

motion to dismiss whether the case was begun within one year of the publication of

this libel or not. In any event, the case was begun within four years after it was placed

in the mail.




                                            17
         Case 1:18-cv-03781-CCB Document 20 Filed 04/10/19 Page 18 of 23



   IV.     The Plaintiff is entitled to Recover under 18 USC 1962 pursuant to
           its Second and Third Claim for Relief (Second and Third Counts).

      The Complaint alleges at least six acts of mail fraud, one act of wire fraud,
one act of commercial bribery, one act of interstate transport of stolen property, and
one act of an indictable Alabama felony of receipt of stolen property. This is clearly
a pattern of racketeering activity carried out through an association in fact (The
Intelligence Project). It does not mater whether or not the Intelligence Project is
legitimate or illegitimate. United States v. Turkette, 452 US 576 (1981).
      In order to recover the Plaintiff must show an injury to him in his property or
business. Lost wages are clearly such an injury. Callan v. v. State Chemical
Manufacturing Co. , 584 F. Supp. 619 (ED Pa 1984); Rodoonich v. House Wreckers
Union Local 95, 627 F. Supp 176 (SDNY 1985); Hunt v. Weatherbee, 628 F.
Supp1097 (D. Mass 1986).
      Plaintiff must also establish that the pattern of racketeering caused his injury.
This does not have to be a “racketeering injury”, Sedina SPLR v. Imrex Co., 473 US
479 (1985). It is enough to establish that the injury was inflicted “through” the
pattern of racketeering, if the harm required an association between the defendant
and the enterprise. United States v. Iannoti, 729 F2d 213 (3d Cir.) cert. den. 469 US
880 (1984); United States v. Provenzano, 688 F2d 194, 200 (3d Cir.) cert. den. 439
US 1071 (1982); United States v. Scotto, 641 F2d 47 (2d Cir. 1980), cert. den. 452
US 961 (1981). There is no requirement that the defendants’ motives be economic.
National Organization for Women v. Scheidler, 510 US249 (1994).
      But for the pattern of theft and handling stolen property and the pattern of mail
fraud, as well as the Enterprise’s ability to reach a mass market, the Plaintiff would
not have been injured.



                                          18
        Case 1:18-cv-03781-CCB Document 20 Filed 04/10/19 Page 19 of 23



   V.      There is no Constitutional Protection for the Torts against the
             Plaintiff Alleged in the Second, Third, Fourth and Eighth Claims
             for Relief and Counts.

        The Second, Third, Fourth, and Eighth claims allege not only false

statements, but also theft and similar crimes damaging Plaintiff. This alone should

demonstrate that the torts of the Defendants go well beyond expression.

        The protection of New York Times Co. v. Sullivan, 376 US 254 (1964), on

which the Defendants rely, applies only to public officials, which none of the parties

are. Moreover Gertz v. Robert Welch, Inc., 418 US 94 (1974) makes it clear that its

protections do not apply to private persons unless they create liability by deliberately

taking part in a public controversy.

        Plaintiff, after honorable service in the United States Army, went to law

school and then practiced law for most of his adult life. There is no reason to

believe that he ever did anything to make himself a public figure.

        Paragraph 113 of the Complaint clearly alleges that the Defendants published
a statement that the Plaintiff is a “neo-Nazi” and that he infiltrated the law
department of the City of Baltimore. It is undisputed that, after a career of practicing
law, the Plaintiff was first retained and later hired as a lawyer by the City’s law
Department. Plaintiff was simply a good lawyer who did not deserve to be dragged
into the public view.
        Paragraph 189 of the Complaint alleges that the Defendants knew that their
statements were false, or recklessly failed to inquire whether they were true or not.
The motion to dismiss utterly fails to cite a single reason to believe that the


                                          19
       Case 1:18-cv-03781-CCB Document 20 Filed 04/10/19 Page 20 of 23



statements were possibly true. There is no privilege to lie. The factual allegations of
the Complaint are presumed to be true. Ashcroft v. Iqbal, 556 US 662 (2009).
      Obviously, a defendant cannot create bootstrap protection by falsely alleging
that a defendant voluntarily made himself a public figure.
      While (at least for the most part) mere opinion (such as that someone is
extreme, racist, or fascist [unless there is a specific Fascist Party named]) are not
actionable, statements that someone is a Communist or a Nazi are statements of fact
and are actionable. It has even been held that falsely stating that someone was
endorsed for office by a Communist newspaper is actionable. McCleod v. Tribune
Publishing Co., 52 Cal 2d 543 (1959). Calling someone a Communist in the
Vietnamese community is not privileged and can be compensated by large awards
Duc Tan v. Le, 259 P. 3d 1108 (Washington 2011) and same case as No. 86021 (May
9, 2013); Phan v. Le, (2007) certiorari to Minnesota Supreme Court denied 552 US
1320 (2008). Calling someone a Nazi is clearly more harmful than calling him a
Communist.
      There is even a possibility that a false statement of opinion may be a predicate

act. Milkovich v. Lorain Journal Company, 97 US 1 (1990).




                                          20
         Case 1:18-cv-03781-CCB Document 20 Filed 04/10/19 Page 21 of 23




   VI.      The Defendants have Completely Failed to Set Forth any grounds for
            the Dismissal of the Fifth and Sixth Claims for Relief and Count.

         Count V. The Plaintiff has adequately alleged that he was a third party
beneficiary of a contract between NA and Dillaway. Under FRCP Rule 8(a)(2), it is
not the duty of a Plaintiff to set forth evidence in a Complaint, especially if the
Complaint is fully understandable without the evidence. Instead of presenting
evidence, or even a naked allegation, that he was not such a third party beneficiary,
the Defendants now argue that the Plaintiff must plead evidence. This is not what
FRCP 8(a)(2) says.
         Count VI. Dismissal of this claim is sought by Defendants for the same invalid

reason they seek dismissal of Claims II, III, IV and V. Claim VI is also opposed for

failure to plead evidence, which is not required by FRCP8(a)(2).




                                           21
       Case 1:18-cv-03781-CCB Document 20 Filed 04/10/19 Page 22 of 23




   VII. Unjust Enrichment Does Not Require that Cash Pass from the
          Plaintiff to the Defendants. (Claim for Relief and Count VII)

      This Claim arises out of the continuing profits made by the Defendants by

exploitating of the Plaintiff for profit as a sort of boogeyman by constant

republications of the Defendants’ libels against him. Defendant’s motion misses the

point by alleging that the claim can only cover cash that passed from Plaintiff to

Defendants, and not simply by their financial exploitation of the Plaintiff.




                                    Conclusion
       The motion should be denied.


                                       Respectfully submitted,

                                       /s/Charles G. Mills
                                       Charles G. Mills
                                       Attorney for Amici Curiae




                                          22
       Case 1:18-cv-03781-CCB Document 20 Filed 04/10/19 Page 23 of 23



                               Certificate of Service
I hereby certify and affirm that on April 10, 2019 I served the foregoing
Memorandum of Law on the Plaintiff, pro se, and Chad R. Bowman and Elizabeth
R. Connell, attorneys for the Defendants through this Courts Electronic Case Filing
System.


April 10, 2019


                                        /s/ Charles G. Mills
                                        Charles G. Mills

                                     Certificate


I hereby certify and affirm that all counsel in this case were provided with a draft of
this memorandum, containing exactly the same arguments as the final version, that
all counsel were given an opportunity to inform me if they were going to object to
its filing and none of them answered in the affirmative.


April 10, 2019




                                               /s/ Charles G. Mills
                                               Charles G. Mills




                                          23
